Case 7:19-cv-07326-VB Document 47 Filed 09 pyi2d Page 1 of 2

7 rc

4°

é axed Da

ersof Vincen: |. Briccett / aaeno

  
 

-  Chank
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

xX
DITECH FINANCIAL LLC, :
\ Plaintiff, ORDER
LARRY C. PIROZZI, 19 CV 7326 (VB)
Defendant.
ee ee eer -—— . - --X

 

Plaintiff Ditech Financial LLC, commenced this action against defendant Larry C.
Pirozzi, who is proceeding pro se, seeking to foreclose a mortgage encumbering real property
commonly known as 135 Peenpack Trail, Huguenot, NY 12746. Defendant has appeared in this
action, filed an answer, and asserted certain affirmative defenses. (Doc. #12).

Plaintiff filed a motion for summary judgment. (Doc. #41). With its motion, plaintiff
filed and served on defendant a notice of motion, a memorandum of law, and affidavits with
exhibits. (Docs, ##41-45). However, plaintiff did not file either a statement of undisputed
material facts, as required by Local Civil Rule 56.1, or a Notice to Pro Se Litigant Who Opposes
a Motion For Summary Judgment, as required by Local Civil Rule 56.2.

“{T}t is not obvious to a layman that when his opponent files a motion for summary
judgment supported by affidavits he must file his own affidavits contradicting his opponent’s if
he wants to preserve factual issues for trial.” Vital v. Interfaith Med. Ctr., 168 F.3d 615, 620 (2d
Cir. 1999). Accordingly, “[t]he failure of a district court to apprise pro se litigants of the
consequences of failing to respond to a motion for summary judgment is ordinarily grounds for
reversal.” Id. Even when a motion for summary judgment is unopposed, the Second Circuit has
vacated judgment entered against a pro se litigant because of the movant’s failure to comply with
Local Civil Rule 56.2. See, e.g., Ruotolo v. LR.S., 28 F.3d 6, 8-9 (2d Cir, 1994) (per curiam);
see also, e.g., Nationstar Mortgage, LLC v. Hunte, 775 F. App’x 20, 21-22 (2d Cir. 2019)
(summary order) (vacating judgment entered against pro se defendant in mortgage foreclosure
action when defendant was not provided with appropriate notice).

 

Local Civil Rule 56.2 places the responsibility of informing pro se litigants about the
consequences of summary judgment on the represented movant. Rule 56.2 states:

Any represented party moving for summary judgment against a party proceeding
pro se shall serve and file as a separate document, together with the papers in
support of the motion, the following “Notice To Pro Se Litigant Who Opposes a
Motion for Summary Judgment” with the full texts of Fed. R. Civ. P. 56 and
Local Civil Rule 56.1 attached. Where the pro se party is not the plaintiff, the
movant shall amend the form notice as necessary to reflect that fact.

Local Civil Rule 56.2 (emphasis added).
Case 7:19-cv-07326-VB Document 47 Filed 09/07/21 Page 2 of 2

Plaintiff is a represented party who has moved for summary judgment against defendant.
Defendant is proceeding pro se. But plaintiff has failed to serve defendant with the notice
required by Local Civil Rule 56.2. Thus, the Court cannot grant plaintiffs motion for summary
judgment. To do so would constitute reversable error. Plaintiff’s motion for summary judgment
must be DENIED WITHOUT PREJUDICE.

In addition, Local Civil Rule 56.1 states “there shall be annexed to the notice of [a motion
for summary judgment] a separate, short and concise statement, in numbered paragraphs, of the
material facts as to which the moving party contends there is no genuine issue to be tried.

Failure to submit such a statement may constitute grounds for denial of the motion.” Local Civil
Rule 56.1 (emphasis added). Plaintiff’s failure to file a statement of undisputed material facts
provides an independent procedural basis upon which plaintiffs motion should be denied. If
plaintiff chooses to re-file its motion for summary judgment, it shall annex to its notice of motion
a statement of undisputed material facts as required by Local Civil Rule 56.1. Compliance with
the Local Civil Rules is not optional.

To be clear, the Court expresses no opinion whatsoever on the merits of plaintiff's
motion for summary judgment. The Court only finds plaintiffs motion must be denied in light
of the two procedural deficiencies discussed in this Order.

Accordingly, it is HEREBY ORDERED:
1, Plaintiff's motion for summary judgment is DENIED WITHOUT PREJUDICE.

2. Plaintiff shall file a second motion for summary judgment by October 7, 2021, if
at all. Plaintiff is reminded of its obligation to serve all documents upon defendant and to
comply with all applicable Local Civil Rules.

3. The Clerk is instructed to terminate the motion. (Doc. #41).

4, Chambers will mail and email a copy of this Order to plaintiff at the addresses
listed on the docket.

Dated: September 7, 2021
White Plains, NY
SO ORDERED:

Vuurt

Vincent L. Briccetti
United States District Judge

 
